Citation Nr: 0020950	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-33 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back or right hip 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision from the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The claim of service connection for a low back disability or 
right hip disability is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability or right hip disability is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A service medical history report from March 1948 notes that 
the veteran fell against a Ping-Pong table while 
participating in a drill at the Naval Reserve Armory, 
injuring his right hip.  Examination was essentially negative 
except for severe pain and tenderness over the right sacro-
iliac joint on palpation.  There was noticeable swelling over 
the area, and there was limitation of forward, backward, and 
lateral bending.  An x-ray was negative for fracture or 
dislocation.  


On follow-up two days later, the veteran reported that the 
tenderness had subsided, and examination of the back revealed 
no swelling and no limitation of movement.  It was concluded 
that he had completely recovered, and the final diagnosis was 
a contusion of the right sacro-iliac region.  

In April 1997 the veteran submitted a claim of service 
connection for a nerve injury sustained to the base of the 
spine while on duty in the Naval Reserve.  

On VA examination in June 1997 the veteran's report of 
sustaining a nerve injury to the spine while on reserve duty 
was noted.  He also reported a history of falling on his 
tailbone in 1946.  He reported that he had decreased mobility 
due to a contusion to his lower back.  He stated that he was 
employed in construction following service, but stated that 
he often performed sedentary work and had no industrial 
accidents aggravating his back symptoms.  

The veteran reported the sudden onset of back pain after 
having been retired for four years.  He had no documentation 
for review and had no recollection of treatment or diagnosis.  
However, he did state that he had a primary physician named 
Dr. G.  He denied sustaining any falls resulting in traumatic 
injury.  Examination revealed normal lumbar kyphosis and 
preserved lumbar lordosis.  Vertebral bodies were symmetrical 
and nontender.  X-rays confirmed L4-5 and L5-S1 degenerative 
changes.  The diagnosis was degenerative arthritis.  

The examiner further concluded that, in the absence of any 
other injury, the degenerative changes were a residual of the 
veteran's active service trauma.  

In August and December 1997, the veteran generally contended 
that his current disability should be service connected as it 
resulted from his fall against a Ping-Pong table while he was 
in the service.  He indicated that he had been evaluated by 
two civilian physicians for his spinal and neurological 
symptoms.  






Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 




Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

The Board finds that the veteran's claim for service 
connection for a back disability is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  There is in-service evidence 
of a injury involving the low back; he has a current 
disability of the lower back; and the June 1997 VA examiner 
concluded that, in the absence of other injury, his current 
back disability was related to service.  Therefore the claim  
for service connection of a low back or right hip disability 
is well-grounded.  See Cohen, Hensley supra.  


ORDER

The veteran's claim of entitlement to service connection for 
a low back or right hip disability is well-grounded.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
service connection for a low back or right hip disability, 
the duty to assist attaches.  VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is of the 
opinion that further development is required.  

In this case, the veteran has referred to the presence of 
medical records that could be pertinent to his claim.  During 
the June 1997 VA examination he reported that his primary 
physician was Dr. G. of Renton, Washington.  In his 
subsequent statements the veteran referred to being evaluated 
by two neurologists regarding his low back/right hip 
disability.  These records should be obtained.  The duty to 
assist requires the Secretary to obtain private records which 
may be relevant to the veteran's claim.  See White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  

The June 1997 VA examiner specifically noted that there was 
no "C file" for review.  Therefore, his conclusion is based 
on the history provided by the veteran.  

During the June 1997 VA examination, the veteran's documented 
report of sustaining a "nerve injury to the base of the 
spine" while on reserve duty, as well as his report of 
sustaining a contusion to the lower back somewhat conflicts 
with the description of the injury in the service medical 
records, which documented a contusion to the right sacro-
iliac region.  There is no reference in the service medical 
records to a nerve injury to the spine  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (holding that an opinion based on an 
inaccurate factual premise has no probative value).

Therefore, the Board is of the opinion that another VA 
examination is warranted following the retrieval of other 
outstanding medical records.  If the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  

In particular, the RO should obtain 
treatment records from Dr. G, as referred 
to during the June 1997 VA examination, 
and the records from the two neurologists 
referred to in the notice of disagreement 
and substantive appeal.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  After any additional evidence has 
been received and added to the record, 
the RO should schedule the veteran for a 
VA orthopedic examination by an 
orthopedic specialist or other 
appropriate specialist in order to 
ascertain the nature, extent of severity, 
and etiology of any low back and/or right 
hip disability found on examination.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should note on the 
examination report that the evidence, 
including the service medical records, 
was reviewed.  The examiner should take 
specific note of the veteran's reported 
and documented medical history.  

The examiner should assess the veteran's 
current symptomatology and note the 
specific nature of his low back 
disability and right hip disability, if 
any.  

The examiner should offer an opinion as 
to whether there is a causal link between 
any current low back and/or right hip 
disability and service.  In doing so, the 
examiner should carefully examine the x-
ray findings made in service regarding 
the contusion to the right sacro-iliac 
region.  The examiner should also 
carefully address any post-service back 
injuries (if any) and any post-service 
laboratory findings, including x-rays.  

The examiner should then determine 
whether there is a causal relationship 
between any portion of the veteran's 
current low back and/or right hip 
disability, and his in-service contusion 
to the right sacro-iliac region.  If 
post-service back and/or right hip 
injuries are found, the examiner should 
determine whether such post-service 
injuries are related to his in-service 
right sacro-iliac injury.  The examiner 
should also, if necessary, distinguish 
between the veteran's current back and/or 
right hip problems originating in service 
and the veteran's current back problems 
originating after service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for a low 
back and/or a right hip disorder based on 
all the evidence of record.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

